          Case 3:18-cv-00361-MMD-CLB Document 42 Filed 10/29/20 Page 1 of 1




1

2

3                            UNITED STATES DISTRICT COURT
4                                  DISTRICT OF NEVADA
5                                            ***
6     JULIUS JACOB LUDWIG,                         Case No. 3:18-cv-00361-MMD-CLB
7                                   Petitioner,                 ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                                Respondents.
10

11         Good cause appearing, Respondents’ unopposed first Motion for Enlargement of
12   Time (ECF No. 41) is granted. Respondents have until December 2, 2020, to answer the
13   surviving claims of the Second Amended Petition for Writ of Habeas Corpus (ECF
14   No. 16).
15         DATED THIS 29th Day of October 2020.
16

17

18                                          MIRANDA M. DU
                                            CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
